s13 department of the treasury internal_revenue_service washington d c date y wk kek contact person identification_number telephone number jt eo by employer dentification number legend b dear taxpayer we have considered b’s ruling_request regarding whether income from operating a call center will constitute unrelated_business_income under sec_512 and sec_513 of the internal_revenue_code facts b provides emergency medical_care and rescue services to the general_public through the provision of ground ambulance fixed wing air and helicopter transportation to c bisa not-for-profit corporation that qualifies for exemption as a charitable_organization under sec_501 of the code b owns its principal offices and buildings ground ambulances helicopter communications equipment and other related equipment b currently employs emergency medical technicians rescue workers ambulance drivers nurses dispatchers and administrative personnel b provides varying types of emergency services to contracting cities towns and counties depending on what services the municipality provides for itself funding for the services provided by b comes from individual customers and their health insurance_companies governmental service_contract fees and other miscellaneous income including private contributions and interest_income all of b's expenditures are in furtherance of its primary purpose b’s main stated purpose in its articles of incorporation is to provide for the administration of emergency medical attention care and treatment as a part of that purpose b currently s7 beeae operates the local dispatch system for emergency medical service the dispatch center operates state of the art communications equipment to communicate with the general_public and emergency vehicles that are dispatched on calls in addition every dispatcher is trained to give lifesaving instructions prior to the arrival of an ambulance because of b's extensive communications abilities and infrastructure and because of a perceived widespread dissatisfaction with existing services the local hospital has periodically asked that b operate a call center so that the hospital and members of the community can reach local physicians outside their normal business hours and have messages reliably relayed to them at the present time it appears that there is no one in the local community that is providing a service that satisfactorily meets this need b's board_of directors has approved the implementation of a pian to establish a call center to provide this service it will be available during b's fiscal_year ending d to any physician or medical provider that requests the service medical personnel contracting for this service will pay a fee for this service dispatch employees will be cross-trained to be able to work either the call center or the system which will be housed in the same dispatch center the cross-training will enable the call taker to give life saving instructions if needed to callers who could not reach their physician in addition if a calier to the call center had an emergency in which they could not reach their physician an ambulance could be dispatched immediately without the caller having to redial into the system this has the potential to save several minutes of response time time that could be critical in an emergency situation the following rulings have been requested that the operation of the call center as proposed is in furtherance of the organization's exempt_purpose that the operation of the call center as proposed is substantially related to the organization's performance of its exempt_function that the operation of the call center as proposed does not meet the definition of an unrelated_trade_or_business under sec_513 of the code and the income from the call center is not unrelated_business_taxable_income under sec_512 nor is it subject_to the tax imposed by sec_511 law sec_501 of the code provides in part an exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for ane or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 o tae of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose sec_1 c -1 d of the regulations states that the term charitable is used in the generally accepted legal sense and includes lessening of the burdens of government and relief of the distressed sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the - organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions which are directly connected with carrying on the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includable in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections the regulation further provides that the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exeniption is grantéd the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is of ol tae producing or distributing the goods or performing the services involved--and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved analysis b proposes to expand its services to include a call center so local physicians and medical providers can be contacted for emergencies outside normal business hours this service will be fee-based with physicians and medical providers who contract with the organization paying the fee b's proposed expansion of the call center operation is in furtherance of and substantially related to b's exempt_purpose of providing for the administration of emergency medical attention care and treatment the general_public may utilize the call center to reach contracting local physicians and medical providers outside their normal business hours and have messages reliably relayed to them in the event the requested contracting physicians and medical provider cannot be reached and emergency care is necessary emergency vehicles can be dispatched immediately like the transportation portion of the organization's services this service will provide quicker medical response time to the general_public in need of medical attention thereby furthering b’s exempt_purpose because b’s proposed expansion of its call center is in furtherance of and substantially related to b’s exempt_purpose it does not meet the definition of an unrelated_trade_or_business as defined in sec_513 and the gross_income derived from the activity is not unrelated_business_taxable_income as defined in section dollar_figure rulings based on your representations we rule as follows that the operation of the call center as proposed is in furtherance of the organization's exempt_purpose that the operation of the call center as proposed is substantially related to the organization's performance of its exempt_function or wet sec_3 that the operation of the call center as proposed does not meet the definition of an unrelated_trade_or_business under sec_513 of the code and the income from the call center is not unrelated_business_taxable_income under sec_512 nor is it subject_to the tax imposed by sec_511 because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records - this ruling is directed only to the organizations and trustees that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bervetd v tant gerald v sack manager exempt_organizations technical group o
